We are satisfied with the result of the decree of Honorable E.H. Henderson, Judge of the Second Judicial Circuit, and direct that said decree be reported herewith.
Where, as in this case, the Chairmen of the respective Boards of Trustees of the various School Districts involved, have approved the action of a majority of the Trustees of Williston School District, evidenced *Page 488 
by a renewal note signed by all of the Trustees of Williston School District (including the Chairman thereof), and by the respective Chairmen of the Boards of Trustees of the other School Districts which constitute the Williston-Elko High School District, it is not necessary to a decision of the main issue, to wit, whether a renewal substituted note of March 24, 1947, executed as aforesaid, is a valid and existing indebtedness of Williston-Elko High School District, for this Court to now decide who are the trustees of Williston-Elko High School District. However, for future guidance in the conduct of the affairs of said High School District, we hold that the membership of the Board of Trustees of Williston-Elko High School District is governed by Section 5406 of the Code of 1942, for the reason that none of the School Districts here involved contains an incorporated town of twenty-five hundred inhabitants according to the last preceding census.
Judgment affirmed.